Case 1:21-cv-02165-KLM Document 5 Filed 08/10/21 USDC Colorado Page 1 of 1




                         UNITED STATES DISTRICT COURT
                              DISTRICT OF COLORADO
                    Alfred A. Arraj United States Courthouse Annex
                                 901 19th Street, A1041
                                Denver, Colorado 80294
                                     (303) 335-2350

ROBERT E. BLACKBURN
United States District Judge

                                   MEMORANDUM

TO:          Jeffrey P. Colwell, Clerk


FROM:        Judge Robert E. Blackburn


DATE:        August 10, 2021


RE:          Civil Action No. 21-cv-2165
             USA v. Noble Energy, Inc et al

       Exercising my prerogative as a Senior Judge, I request that this civil action be
reassigned.
